UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,
                                                              NOTICE OF HEARING
                        Debtor.                               Re: ECF Doc. #45 and #46

          PLEASE TAKE NOTICE, that a hearing on the Debtor’s Motion to Dismiss Case,

pursuant to Bankruptcy Code section 1112 (ECF Doc. #45) and Motion to Shorten Time for

Hearing on Motion to Dismiss Case, pursuant to Rule 9006(c) (ECF Doc. #46) will be held

before the Honorable Robert D. Drain, on April 12, 2021, at 10:00 a.m. (Eastern), or as soon

thereafter as counsel may be heard.

          PLEASE TAKE FURTHER NOTICE, that pursuant to General Order M-543, Court

Operations under the Exigent Circumstances Created by Covid-19, the hearing will be conducted

telephonically through Court Solutions. Instructions for registering with Court Solutions can be

viewed at https://www.nysb.uscourts.gov/sites/default/files/m543.pdf.

          PLEASE TAKE FURTHER NOTICE, that objections to either or both motions must be

filed with the Court prior to the above hearing date.


Dated: New York, New York                               AMINI LLC
       March 31, 2021
                                                        /s/ Jeffrey Chubak
                                                        Avery Samet
                                                        Jeffrey Chubak
                                                        131 West 35th Street, 12th Floor
                                                        New York, New York 10001
                                                        (212) 490-4700
                                                        asamet@aminillc.com
                                                        jchubak@aminillc.com
                                                        Attorneys for the Debtor and
                                                        Debtor in Possession
